Case 1:20-cv-02765-RMR-MEH Document 80 Filed 07/20/21 USDC Colorado Page 1 of 4




                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:20-cv-02765-RMR-MEH

  JANE DOE,

                  Plaintiff,

  v.

  PAUL WANG,

                  Defendant.



   MOTION TO RESTRICT PUBLIC ACCESS (LEVEL 2) TO ATTACHMENT FILED TO
    PLAINTIFF’S RESPONSE TO DEFENDANT’S RENEWED MOTION TO DISMISS
                                (ECF 79)


          Pursuant to D.C.COLO.LCivR 7.2, Plaintiff Jane Doe moves this Court for an order

  restricting public access, under Level 2 restricted access, to the attachment filed to Plaintiff’s

  Response to Defendant’s Renewed Motion to Dismiss (ECF 79-1). In support of this Motion,

  Plaintiff states as follows:

          1.      On July 20, 2021, Plaintiff filed her Response to Defendant’s Renewed Motion to

  Dismiss (the “Response”). (ECF 79.)

          2.      As an attachment to the Response, Plaintiff filed her proposed Third Amended

  Complaint. (ECF 79-1.)

          3.      Plaintiff’s counsel’s office, however, inadvertently filed a draft of the proposed

  Third Amended Complaint and not the final version.

          4.      The draft that was filed is protected from disclosure by the work product doctrine

  and attorney-client privilege.
Case 1:20-cv-02765-RMR-MEH Document 80 Filed 07/20/21 USDC Colorado Page 2 of 4




         5.      Plaintiff’s counsel immediately called and notified the Court of this error in the

  filing. Upon notification, the Court restricted access to the attachment under Level 2, and

  requested that Plaintiff file a Motion to Restrict before the end of the day on July 20, 2021.

         6.      Pursuant to D.C.COLO.LCivR 7.1(a), on July 20, 2021, the undersigned counsel

  attempted to confer with counsel for Defendant before filing this motion and received her

  voicemail. Due to deadline imposed by the Court, undersigned counsel did not wait to receive a

  response to her attempt to confer.

         7.      Without the requested restricted access under Level 2, privileged and confidential

  information will be accessible to the public that Plaintiff nor her counsel intended to reveal. This

  would cause direct injury to Plaintiff by revealing confidential communications and the mental

  impressions of both Plaintiff and her attorney.

         8.      The interests of protecting inadvertently disclosed privileged information from

  public view significantly outweighs the presumption of public access. Further, Plaintiff will file

  an amended attachment to the Response, which will contain the final version of Plaintiff’s

  proposed Third Amended Complaint and will be publicly accessible.

         9.      No alternative to restriction is practicable and only the requested restrictions will

  adequately protect Plaintiff’s interests because the document is privileged and not discoverable

  by Defendant nor any other party. See Fed. R. Civ. P. 26(b)(3)

         WHEREFORE, for the foregoing reasons, Plaintiff respectfully requests this Court issue

  an Order restricting public access, under Level 2 restricted access, to Attachment 1 of the

  Response (ECF 79-1).




                                                    2
Case 1:20-cv-02765-RMR-MEH Document 80 Filed 07/20/21 USDC Colorado Page 3 of 4




  Dated: July 20, 2021.               Respectfully submitted,



                                      s/ Clarissa M. Collier
                                      David J. Schaller
                                      Clarissa M. Collier
                                      Wheeler Trigg O’Donnell LLP
                                      370 Seventeenth Street, Suite 4500
                                      Denver, CO 80202
                                      Telephone: 303.244.1800
                                      Facsimile: 303.244.1879
                                      Email: schaller@wtotrial.com
                                               collier@wtotrial.com

                                      Attorneys for Plaintiff,
                                      Jane Doe




                                       3
Case 1:20-cv-02765-RMR-MEH Document 80 Filed 07/20/21 USDC Colorado Page 4 of 4




                          CERTIFICATE OF SERVICE (CM/ECF)

           I HEREBY CERTIFY that on July 20, 2021, I electronically filed the foregoing
  MOTION TO RESTRICT PUBLIC ACCESS (LEVEL 2) TO ATTACHMENT FILED TO
  PLAINTIFF’S RESPONSE TO DEFENDANT’S RENEWED MOTION TO DISMISS
  (ECF 79) with the Clerk of Court using the CM/ECF system which will send notification of such
  filing to the following email addresses:

         •      Katayoun A. Donnelly
                katy@kdonnellylaw.com, katayouna@hotmail.com




                                           s/ Clarissa M. Collier
